Citation Nr: 1624800	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-06 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Service connection for a bilateral hearing loss disability.

2.  Service connection for tinnitus.

3.  Service connection for vertigo.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the VA RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for vertigo is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's bilateral hearing loss disability, his tinnitus, and his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing loss disability and tinnitus have been met.  38 U.S.C.A. §§ 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claims are being granted.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Hearing loss and tinnitus are chronic diseases and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Impaired hearing is a disability when: (a) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or (b) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater, or (c) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  As a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.  Charles v. Principi, 16 Vet. App. 370 (2002).  

Turning to the facts in this case, the Veteran contends that he was exposed to loud noise while serving in an armored division as a tank driver and gunner.  During his March 2011 audiological examination, the Veteran's hearing impairment met the above criteria, and he complained of tinnitus.  Thus, the record shows the presence of both current disabilities and an in-service incident.  

With respect to a connection between the Veteran's disabilities and his military service, the Board finds that the credible statements from the Veteran, his family, and his friends, as to the long-standing nature of his hearing loss and tinnitus, present a continuity of symptomatology from his military service to the present.  This continuity of symptomatology serves as the necessary nexus between the Veteran's current bilateral hearing loss disability, his tinnitus, and his active duty service.  Service connection is accordingly granted.  

In making this finding, the Board acknowledges that the March 2011 examiner concluded that the Veteran's bilateral hearing loss and tinnitus were unrelated to his active duty service.  The Board places little weight on this conclusion because the Board finds the Veteran to be competent and credible to report on the duration of his symptoms, namely the experiencing of ringing in his ears during and since service and the perception of diminished hearing acuity over the same period, the credible report of the duration of symptoms alone may form the necessary nexus for service connection.  The examiner did not adequately explain why the Veteran's credible account of his symptoms was insufficient to establish a connection between his disabilities and service.  


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.


REMAND

Having granted the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus, the Board finds that an additional medical opinion is required before it may decide the Veteran's claim of entitlement to service connection for vertigo.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Solicit an etiological opinion from a clinician of appropriate expertise addressing the Veteran's vertigo disability.  If an opinion cannot be provided without an examination, one should be provided. 

After review of the Veteran's claims file, including his credible testimony at his Board hearing in May 2016, and describing the nature of the Veteran's vertigo disability, the examiner should address the following questions:

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected bilateral hearing loss or tinnitus caused his current vertigo disability?

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected bilateral hearing loss or tinnitus aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) his vertigo disability.  If aggravation is found, the extent thereof must be set forth.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


